Title: To Alexander Hamilton from Abraham Ellery, 18 May 1800
From: Ellery, Abraham
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s Office New York, May 18th. 1800
          
          I have the honor of enclosing an Abstract of the Monthly Recruiting Returns of the 12  Additional Regiments, as furnishing the most accurate account of the number of men enlisted, though from there having been but few Returns transmitted since March, it cannot be supposed to be a very exact statement. From other Documents in the Office, & from information presumed correct, though not official, it appears, that from 20 to 40 men may be added to each of the 6th. 7th. 9th. & 10th. Regiments, as giving a truer estimate of their numbers, than the enclosed abstract, the 11th. 12th. & 13th. are supposed to be pretty accurate, as they stand, the 14th. 15th. & 16th. considerably short of their real numbers—more particularly the 16th.
          I have the honor to be with the highest respect your most obedt. sert.
          
            Abraham R. Ellery
            As. Adjt. General
          
        